—Appeals by the defendant from (1) a judgment of the Supreme Court, Kings County (Hall, J.), rendered July 8, 1992, convicting him of criminal possession of a controlled substance in the fourth degree under Indictment No. 8975/91, upon a jury verdict, and imposing sentence, and (2) an amended judgment of the same court, rendered on the same date, revoking a sentence of probation previously imposed by the same court (Brill, J.), *639upon a finding that he had violated a condition thereof, after a hearing, and imposing a sentence of imprisonment upon his previous conviction of attempted criminal sale of a controlled substance in the third degree under Indictment No. 8444/90.
Ordered that the judgment and amended judgment are affirmed.
The defendant’s contention that the People failed to adduce legally sufficient evidence under Indictment No. 8975/91 establishing that he had knowledge of the weight of the controlled substance beyond a reasonable doubt is unpreserved for appellate review and we decline to reach it in the exercise of our interest of justice jurisdiction (see, People v Bright, 210 AD2d 244).
The defendant’s remaining contentions are either without merit or do not warrant reversal. Ritter, J. P., Pizzuto, Friedmann and Goldstein, JJ., concur.